Exhibit Execution Copy AMENDING AGREEMENT THIS AMENDING AGREEMENT is made as of the 25th day of July, 2008 by and between Thomas P. Reeves (the “Employee”), a resident of the Province of Ontario, and OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws of the State of Delaware, and having its executive offices at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2. WHEREAS, the Employer and the Employee entered into a termination agreement dated as of June 30, 2008 (the “Termination Agreement”) pursuant to which the Employee’s employment with the Employer, as its President and Chief Operating Officer, was terminated; AND WHEREAS, capitalized terms used in this Amending Agreement, but not otherwise defined, shall have the respective meanings attributed to such terms in the Termination
